Case: 14-60507       Document: 00514278552         Page: 1     Date Filed: 12/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 14-60507                               FILED
                                                                         December 19, 2017
                                                                            Lyle W. Cayce
JUAN S. SALGADO,                                                                 Clerk

               Petitioner,

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A090 348 499


Before HIGGINBOTHAM, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Petitioner Juan Salgado seeks review of a decision by the Board of Im-
migration Appeals dismissing his appeal from an immigration judge’s decision
that he lacked jurisdiction to consider Salgado’s post-removal request to reopen
his prior removal proceedings. For the reasons that follow, we deny the petition
in part and dismiss the petition in part for lack of jurisdiction.




       *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
    Case: 14-60507    Document: 00514278552     Page: 2   Date Filed: 12/19/2017


                                 No. 14-60507

                                        I
      Salgado is a native and citizen of Mexico. He was formerly a lawful per-
manent resident of the United States, but he was deported in 2009 after plead-
ing guilty in Texas to the “aggravated felony” of evading arrest. See 8 U.S.C.
§ 1227(a)(2)(A)(iii) (“Any alien who is convicted of an aggravated felony at any
time after admission is deportable.”). Salgado did not appeal that removal order
and was removed to Mexico. Three years later, he returned to the United States
and was placed in removal proceedings. Salgado requested that the immigration
judge hold the proceedings in abeyance while he challenged the 2009 conviction
that had rendered him removable. The IJ denied the motion but expressed to
Salgado that if his prior conviction were vacated before he perfected his appeal
to the BIA, the IJ would “reopen the case and . . . look at it again.” The IJ em-
phasized, however, that once Salgado appealed to the BIA, the IJ would “no
longer have any authority over the case.”
      Salgado appealed the IJ’s decision to the BIA. While the BIA appeal was
pending, the state court vacated Salgado’s aggravated felony conviction on dou-
ble jeopardy grounds. Once the BIA was notified of the vacatur, it remanded the
appeal to the IJ without opposition to consider the vacatur’s effect on the re-
moval proceedings.
      On remand, the IJ ruled that the immigration court lacked jurisdiction
to reopen, either on Salgado’s motion or sua sponte, for two reasons. First, the
ninety-day period in which Salgado could have moved to reopen the 2009 re-
moval order under statutory authority, namely 8 U.S.C. § 1229a(c)(7)(C)(i), had
long expired. Second, jurisdiction was barred under the regulatory “departure
bar” provision of 8 C.F.R. § 1003.23(b)(1) because Salgado had been deported.
The IJ stated that if “the [BIA] determines that the court HAS jurisdiction to
reopen respondent’s prior removal proceedings under its own authority, this
court would have done so.”


                                       2
    Case: 14-60507     Document: 00514278552      Page: 3    Date Filed: 12/19/2017


                                  No. 14-60507

      Salgado appealed to the BIA, arguing (1) that section 1003.23(b)(1) should
be construed as allowing an IJ to reopen removal proceedings “at any time”
regardless of whether the alien making the request has been deported; (2) that
the refusal to reopen proceedings to correct a removal order that was based on
an invalid conviction deprived him of due process of law and fundamental fair-
ness; and (3) that his prior immigration counsel was ineffective for failing to
challenge the aggravated felony conviction. But the BIA affirmed the IJ’s deci-
sion, agreeing that the IJ lacked jurisdiction because a motion to reopen would
be untimely and because the departure bar precluded sua sponte reopening. Sal-
gado timely filed the instant petition for review in this court.
      We initially determined that Salgado had shown no statutory or regula-
tory ground for reopening, and we held, under then-controlling precedent, that
we lacked jurisdiction over any claim for equitable tolling because such a claim
is wholly discretionary. Salgado v. Lynch, 609 F. App’x 233, 235 (5th Cir. 2015)
(per curiam). But we later vacated that opinion in light of the Supreme Court’s
subsequent holding in Mata v. Lynch, 135 S. Ct. 2150 (2015), that this court has
jurisdiction and an obligation to review the denial of a motion to reopen, even
where the decision is based on untimeliness or the denial of equitable tolling. We
then held Salgado’s appeal in abeyance pending a final decision in Lugo-Resendez
v. Lynch, 831 F.3d 337 (5th Cir. 2016), in which we ruled that equitable tolling
applies to the ninety-day period for statutory reopening. Now that the decision
and mandate in Lugo-Resendez have issued, we rule on this appeal.
                                        II
      We have jurisdiction to review “constitutional claims or questions of law
raised upon a petition for review.” 8 U.S.C. § 1252(a)(2)(D). We review the BIA’s
order but consider the IJ’s decision to the extent it influenced the BIA’s decision.
Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). The denial of a mo-




                                         3
    Case: 14-60507      Document: 00514278552     Page: 4    Date Filed: 12/19/2017


                                  No. 14-60507

tion to reopen is reviewed under a highly deferential abuse of discretion stand-
ard, and the denial must be affirmed “as long as it is not capricious, without
foundation in the evidence, or otherwise so irrational that it is arbitrary rather
than the result of any perceptible rational approach.” Id. A reviewing court “may
not overturn the BIA’s factual findings unless the evidence compels a contrary
conclusion.” Id.
                                        III
      The authority to reopen removal proceedings is provided either by regu-
lation or by statute.
      In the regulatory context, an alien can invoke the power to sua sponte
reopen proceedings under either 8 C.F.R. § 1003.23(b), which provides the Im-
migration Court’s authority, or 8 C.F.R. § 1003.2(a), which provides the BIA’s.
See Lugo-Resendez, 831 F.3d at 340–41. That said, the Attorney General has
promulgated regulations that preclude motions to reopen by or before the Immi-
gration Court, 8 C.F.R. § 1003.23(b)(1), or by or before the BIA, id. § 1003.2(d),
that are filed by any alien who is subject to removal, deportation, or exclusion
proceedings after the alien’s departure from the United States. The BIA inter-
prets these regulations (collectively referred to as the “departure bar”) to “cate-
gorically strip the BIA and the Immigration Court of jurisdiction to consider
motions to reopen filed by departed aliens.” Lugo-Resendez, 831 F.3d at 341. We
have previously concluded that the BIA’s interpretation of these regulations is
reasonable. Navarro-Miranda v. Ashcroft, 330 F.3d 672, 675–76 (5th Cir. 2003).
      In the statutory context, 8 U.S.C. § 1229a provides that an alien may file
one motion to reopen his removal proceedings, but he must file that motion within
ninety days after the date of the final order of removal. 8 U.S.C. §§ 1229a(c)(7)(A)
& 1229a(c)(7)(C)(i). This provision contains no departure bar. Garcia-Carias v.
Holder, 697 F.3d 257, 263 (5th Cir. 2012).




                                         4
     Case: 14-60507       Document: 00514278552          Page: 5     Date Filed: 12/19/2017


                                       No. 14-60507

                                              A
       Lugo-Resendez forecloses Salgado’s argument that the IJ had regulatory
authority to sua sponte reopen his removal proceedings. There, we recognized
the continued viability of Ovalles v. Holder, 577 F.3d 288 (5th Cir. 2009), in which
we held that the departure bar on motions to reopen “applies and was intended
to apply to aliens who depart the country following the termination of their re-
moval proceedings,” and in which we ruled that the BIA did not act arbitrarily
and capriciously in applying the departure bar to an alien who had filed a motion
to reopen post-removal, despite the fact that legal basis for his removal was later
determined to be erroneous. See Lugo-Resendez, 831 F.3d at 341–43 (quoting
Ovalles, 577 F.3d at 298). Though we retreated from Ovalles in Garcia-Carias,
when we held that the departure regulations did not apply to statutory motions
to reopen under Section 1229a, see Garcia-Carias, 697 F.3d at 263–65, Ovalles’s
holding vis-à-vis the regulatory departure bar remains intact.
       It is undisputed that Salgado did not seek to reopen his prior removal
proceedings until years after he had been removed from the United States. Thus,
the departure bar operates to mandate the conclusion that, under the regula-
tions, no jurisdiction exists to reopen his proceedings. The fact that the convic-
tion that resulted in Salgado’s removal was vacated due to a constitutional vio-
lation does not change this result. The language of the departure bar regulations
are clear, and that language provides no exceptions.1 See Ovalles, 577 F.3d at 298.
We find the BIA’s decision on this ground to be neither arbitrary nor capricious.




       1 See 8 C.F.R. § 1003.23(b)(1) (“Before the Immigration Court . . . [a] motion to reopen
or to reconsider shall not be made by or on behalf of a person who is the subject of removal,
deportation, or exclusion proceedings subsequent to his or her departure from the United
States.”); id. § 1003.2(d) (“A motion to reopen or a motion to reconsider shall not be made by
or on behalf of a person who is the subject of exclusion, deportation, or removal proceedings
subsequent to his or her departure from the United States.”).

                                              5
    Case: 14-60507     Document: 00514278552      Page: 6    Date Filed: 12/19/2017


                                  No. 14-60507

      Salgado alternatively argues that the denial of sua sponte regulatory re-
opening deprives him of due process and results in a miscarriage of justice be-
cause his underlying conviction was vacated as unconstitutional. This argument
fails for three reasons. First, an alien cannot establish a due process violation
in the denial of a motion to reopen because “there is no liberty interest at stake
in a motion to reopen.” Altamirano-Lopez v. Gonzales, 435 F.3d 547, 551 (5th Cir.
2006) (per curiam); see also Tarango v. Holder, 592 F. App’x 293, 296 (5th Cir.
2014) (per curiam). Second, “a change in the legal status of an underlying con-
viction does not create a constitutional right to reopen one’s removal proceed-
ings.” Ovalles, 577 F.3d at 299. And third, we cannot permit Salgado’s collateral
challenge to his original removal proceedings on miscarriage-of-justice grounds
because Salgado did not appeal his 2009 removal order to contest the determi-
nation of removability. See Ramirez-Molina v. Ziglar, 436 F.3d 508, 514 (5th Cir.
2006) (finding that an alien’s failure to contest his removability in his original
deportation proceedings is a “critical factor in denying claims that deportation
proceedings constituted a gross miscarriage of justice”). The belated vacatur of
his conviction does not alter the principle that for immigration purposes an
alien’s “conviction and sentence are final” when no direct appeal is pending and
the time for an appeal has long since expired, Okabe v. INS, 671 F.2d 863, 865
(5th Cir. 1982), nor does it alter the fact that for immigration purposes Salgado’s
Texas conviction was final at the time he was ordered removed.
      Salgado also claims that his former immigration attorney rendered in-
effective assistance by failing to research and investigate the Double Jeopardy
issue prior to his removal. Reopening removal proceedings based on ineffective
assistance of counsel is warranted only if the alien “(1) provides an affidavit
attesting to the relevant facts, including a statement of the terms of the attorney-
client agreement; (2) informs counsel of the allegations and allows counsel an
opportunity to respond; and (3) files a grievance or explains why a grievance


                                         6
     Case: 14-60507       Document: 00514278552          Page: 7     Date Filed: 12/19/2017


                                       No. 14-60507

has not been filed against the offending attorney.” Rodriguez-Manzano v. Holder,
666 F.3d 948, 953 (5th Cir. 2012). Salgado did not comply, or even attempt to
comply, with these requirements, and he provides no facts to support his bare
allegation of ineffective assistance. His conclusory assertion that he is entitled
to relief entitles him to no relief. See Cal. Gas Transp., Inc. v. NLRB, 507 F.3d
847, 857 n.3 (5th Cir. 2007); see also Ali v. Holder, 484 F. App’x 993, 994 (5th
Cir. 2012) (per curiam).
                                              B
       Salgado suggests that he made a timely request for statutory reopening
under 8 U.S.C. § 1229a. But he offers no legal support for his assertion that his
request was timely because it was made within ninety days of the vacatur of his
state conviction, rather than within ninety days of his 2009 removal order, as
required by the statute. More to the point, to the extent that Salgado even raises
this issue here, we lack jurisdiction to consider it because he failed to first pre-
sent it to the BIA. 2 Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004) (“Judicial
review of a final order of removal is available only where the applicant has ex-
hausted all administrative remedies of right. Failure to exhaust an issue cre-
ates a jurisdictional bar as to that issue. ‘An alien fails to exhaust his adminis-
trative remedies with respect to an issue when the issue is not raised in the first
instance before the BIA—either on direct appeal or in a motion to reopen.’ (cita-
tions omitted) (quoting Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001))).
                                         *    *     *
       Based on the foregoing, the petition for review is DISMISSED in part for
lack of jurisdiction with respect to Salgado’s claims concerning statutory re-
opening. The petition is otherwise DENIED.



       2Even had Salgado raised this issue before the BIA, we would have to rule that the issue
was abandoned here because he did not brief it here. Cinel v. Connick, 15 F.3d 1338, 1345 (5th
Cir. 1994).

                                              7